Citation Nr: 0522216	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to 
February 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  Notices of disagreement were 
filed in February 2003, a statement of the case was issued in 
October 2003, and a substantive appeal was received in 
October 2003.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
is required on his part.



FINDINGS OF FACT

1.  The veteran has verified active military service from 
January 1986 to February 1988.

2.  The veteran did not have active military service during a 
period of war.


CONCLUSION OF LAW

The veteran does not have the requisite service for 
eligibility for nonservice-connected pension and his claim is 
without legal merit.  38 U.S.C.A. §§ 101, 1521(j) (West 
2002); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.203 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive with regard to the 
pension issue, the VCAA is not applicable.  

The Board additionally observes, however, that the veteran 
has been informed of the relevant law and regulations by 
means of a VCAA letter in March 2002.  Moreover, the veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his pension claim.

Nonservice-connected pension

The veteran claims that he should be awarded nonservice- 
connected pension.  In pertinent part, eligibility for 
pension may be established by a veteran having active service 
of either (1) 90 days or more during a period of war; (2) a 
period of 90 consecutive days or more when such period began 
or ended during a period of war; (3) or an aggregate of 90 
days or more in two or more separate periods of service 
during more than one war; or (4) served in active military 
service and was discharged or released from such wartime 
service by reason of disability adjudged service-connected, 
or at time of discharge had a service-connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability.  38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" is currently defined by statute to 
mean the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican border period (from May 9, 1916 to April 
5, 1917), World War I (April 6, 1917 to November 11, 1918), 
World War II (December 7, 1941 to December 31, 1946), the 
Korean conflict (June 27, 1950 to January 31, 1955), the 
Vietnam era (February 28, 1961 to May 7, 1975 for veterans 
serving in Vietnam, and from August 5, 1964 to May 7, 1975 
for all other cases), and the Persian Gulf War (from August 
2, 1990 and ending on a date yet to be prescribed).  See 38 
U.S.C.A. § 101; 38 C.F.R. § 3.2.

In response to a Request for Information, VA Form 70-310104, 
the National Personnel Record Center (NPRC) reported that the 
veteran had active duty from January 2, 1986 to February 4, 
1988.  

Official service department records are binding on VA for 
purpose of establishing service in the U.S. Armed Forces.  
See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  The service record clearly shows that the 
veteran does not have active military service during a period 
of war.

Consequently, the Board must find that the veteran is 
ineligible for nonservice-connected pension benefits as a 
matter of law.  His claim must therefore be denied.  38 
U.S.C.A. §§ 101, 106(c), 1521(j); 38 C.F.R. §§ 3.2, 
3.3(a)(3), 3.203; Mason, 16 Vet. App. at 132.


ORDER

Entitlement to nonservice-connected pension benefits is not 
warranted.  To this extent, the appeal is denied.


REMAND

Initially, it is noted that subsequent to certification to 
the Board, the veteran submitted additional evidence to 
support his claim to reopen entitlement to service connection 
for an acquired psychiatric disability.  Such evidence 
includes a May 1990 neuropsychological evaluation which was 
not previously of record.  The evidence received has not been 
reviewed by the RO, and there is no indication that the 
veteran has waived his right to preliminary RO review.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Additionally, the Board notes that in the veteran's March 
1992 original application for compensation for a nervous 
disorder, the veteran indicated that he had undergone 
treatment at the VA Medical Center (VAMC) in San Diego, 
California beginning in March 1989.  Subsequent documentation 
reflects that the veteran began undergoing treatment at the 
VAMC San Diego on March 14, 1988.  The RO, however, only 
requested outpatient treatment records for the period 
beginning on April 1, 1995, and treatment records were 
provided dated April 18, 1995 through May 14, 1996.  
Therefore, the RO should request the veteran's treatment 
records from the VAMC San Diego for the period March 1, 1988 
to March 31, 1995.  

Finally, the veteran's service medical records reflect that 
the veteran was honorably discharged under AR 635-200, 
Chapter 9, Alcohol or other Drug Abuse Rehabilitation 
Failure.  Although the veteran's service medical records are 
on file, the RO should attempt to obtain the veteran's 
service personnel records, especially to include all records 
associated with his administrative separation because there 
may be records of psychiatric or psychological evaluation or 
treatment which may be associated with the personnel records.

The Board believes that the above items of evidence which 
appear to be under the control of VA and the service 
department should be obtained before proceeding with a review 
of the veteran's request to reopen his claim. 



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the veteran's 
treatment records from the VAMC San Diego 
for the period March 1, 1988 to March 31, 
1995.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

2.  The RO should obtain the veteran's 
service personnel records.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

3.  After completion of the above, the 
RO should review the expanded record 
and determine if the veteran's acquired 
psychiatric disability claim has been 
reopened.  If so, the RO should proceed 
to consider the underlying issue under 
a merits analysis.  Unless the full 
benefit sought by the veteran is 
granted, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of 
the case.  The case should be returned 
to the Board after the veteran is 
afforded an opportunity to respond. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


